

115 SRES 609 IS: Recognizing that for 45 years, Papua New Guinea and the United States have shared a close friendship based on shared goals of stability, prosperity, and peace in the region, and expressing the sense of the Senate that the United States will continue to remain a strong, reliable, and active partner in the Pacific.
U.S. Senate
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 609IN THE SENATE OF THE UNITED STATESJune 8, 2020Mr. Gardner (for himself and Ms. Hirono) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRecognizing that for 45 years, Papua New Guinea and the United States have shared a close friendship based on shared goals of stability, prosperity, and peace in the region, and expressing the sense of the Senate that the United States will continue to remain a strong, reliable, and active partner in the Pacific.Whereas Papua New Guinea became independent on September 16, 1975;Whereas Papua New Guinea is a valued security partner of the United States, participating in the International Military Education and Training (IMET) program, which sends members of the Papua New Guinea Defence Force to professional military education courses in the United States;Whereas the United States has partnered with Papua New Guinea and Australia to modernize Papua New Guinea Defence Force’s Lombrum Naval Base on Manus Island to assist Papua New Guinea in defending its sovereignty and maritime rights;Whereas the United States Government supports cooperative activities with Papua New Guinea, including sustainable fisheries management, HIV/AIDS prevention, and care, and those authorized by the Asia Reassurance Initiative Act;Whereas section 1252 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) expands the number of countries that receive assistance under the Indo-Pacific Maritime Security Initiative, including Papua New Guinea;Whereas Papua New Guinea hosted the Asia Pacific Economic Cooperation (APEC) Chief Executive Officer (CEO) Summit in November 2018; andWhereas Palm Desert, California and Port Moresby, Papua New Guinea are sister cities, a broad-based, long-term partnership to promote peace through mutual respect, understanding, and cooperation centered on people-to-people exchanges: Now, therefore, be it That the Senate—(1)commends Papua New Guinea on successfully maintaining a parliamentary democracy since independence, and its ongoing efforts to deliver greater transparency in infrastructure development and accountability in government;(2)supports and affirms the full implementation of provisions of the Asia Reassurance Initiative Act of 2018 (Public Law 115–409) with regard to deepening its cooperation with Papua New Guinea in areas of mutual interest, including fisheries and marine resource conservation, environmental challenges and resilience, global health, development and trade, people-to-people ties, and continuing United States assistance, as appropriate, to support the rule of law, good governance, and economic development;(3)supports the Papua New Guinea Electrification Partnership in cooperation with Australia, Japan, and New Zealand, a project to connect 70 percent of the population to electricity by 2030, and the executive branch’s commitment to principles-based, sustainable infrastructure development that is transparent, non-discriminatory, environmentally responsible, promotes fair and open competition, upholds robust standards, meets the genuine needs of the people of Papua New Guinea, and avoids unsustainable debt burdens; and (4)recognizes Papua New Guinea’s participation in multilateral institutions, including the United Nations, International Monetary Fund, World Bank, Asian Development Bank, International Atomic Energy Agency, the World Trade Organization, the Secretariat of the Pacific Regional Environmental Programme, as well as the Pacific Islands Forum; Asia Pacific Economic Cooperation (APEC) forum, Association of Southeast Asian Nations (ASEAN) Regional Forum (ARF), the Pacific Community, and the South Pacific Regional Environmental Program. 